9-cr-01310 Documenti1 Filed on 06/20/19 in TXSD Page lihifed-States D

AO 91 (Rev 8/01) Lase 7:19- istrict Court

SRS DneCOT Tena
FILED

United States District Court uv 26 2019

SOUTHERN DISTRICT OF
McALLEN DIVISION

 

 

 

 

UNITED STATES OF AMERICA
Vv. CRIMINAL COMPLAINT
Hernan CORTEZ-Garcia Case Number: M-19- {4-24 ~/MA
203 787 078
YOB: 1979
COC: Mexico

L the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about —_ June 19, 2019 in Starr County, in
the Southern District of. Texas - defendant(s) did,

 

 

willingly and knowlingly used, or attempted to-use any passport issued or designed for the use of another

in violation of Title 18 United States Code, Section(s) 1544
I further state that I am a(n) _Customs and Border Protection Officer_ and that this complaint i is based on the
following facts:

 

On June 19, 2019, Hernan CORTEZ-Garcia arrived at the Roma, Texas Port of Entry for inspection and
attempted to gain illegal entry. The defendant claimed to be a United States citizen and provided a
revoked United States passport card that belonged to his brother. Information from the Department of
State revealed the defendant is not a citizen of the United States and obtained the presented United
States passport card fraudulently. The defendant admitted to being born in Reynosa, Tamaulipas,
Mexico. The defendant is a citizen of Mexico and has no legal status in the United States.

 

 

 

 

Continued on the attached sheet and made a part of this complaint: [ ] Yes No
Sworn to before me and subscribed in my presence, —bP
Signature of Complainant
Approved By: Sarina Dipiazza Alejandro Pena, U9. Gustams & Barder Featection
() ) Printed Name of Complainant

Os Eds
June 20, 2019 SS Se “u~ at McAllen, Texas
Date

City and
0 WR. e ee
U.S. Magistrate Judge

Name and Title of Judicial Officer Signature of Judicial Officer

 
